DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-11 are pending in the application, claims 1-6 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 7-11 in the reply filed on 20 May 2022 is acknowledged.  (In that no arguments were presented, the election is considered as without traverse.)
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 20 May 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2015/0115505 A1).
Regarding Claim 7:  Jones teaches a molding material (ref. #66) comprising: a surface resin layer (ref. #72); a fiber layer (ref. #71) carrying the surface resin layer; a carbon fibre layer (ref. #78) and a first resin layer (ref. #80); a syntactic core layer (ref. #76) comprising a plurality of hollow particles (ref. #86) in a polymer matrix (ref. #84); a second resin layer (ref. #82); and a dry glass fibre layer (ref. 74) (figure 2 and [0086] of Jones).  Jones also teaches that the optional additional carbon or glass fibre layers and associated resin layers may be disposed between the surface resin layer (ref. #72) and syntactic layer (ref. #76), and/or between the syntactic core (ref. #76) and dry glass fibre layer (ref. #74) (figure 2 and [0086] of Jones).  It is also taught by Jones that the resin layers typically comprise a thermosetting resin (e.g. epoxy resin), and the fibre layers comprises a woven fabric of carbon fibres (figure 2, [0084], [0087], and [0101] of Jones; wherein one of the weave directions is considered equivalent to the claimed "predetermined fiber orientation").  Jones also teaches that the thermosetting resin may include filler particles of talc ([0101] of Jones).  It is also taught by Jones that final product can be a lightweight automotive body panel ([0008]-[0020] and [0072] of Jones; wherein said fibre layers would be embedded therein between the resin layers).  It is further taught by Jones that the filler particles are on at least one side that faces toward a visible side ([0101] and [0148]-[0149] of Jones).
Regarding Claim 8:  Jones teaches that the filler particles are particles of talc ([0101] of Jones).
Regarding Claim 10:  Jones teaches that the fiber reinforcement comprises carbon fibers ([0086] of Jones).
Regarding Claim 11:  Jones teaches that the fiber reinforcement is visible on the visible side of the fiber-reinforced plastics outer-paneling component through the plastic matrix ([0101], [0148]-[0149] of Jones).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2015/0115505 A1) as applied to claim 7 above, and further in view of Takano et al. (US 2006/0035088 A1).
Jones is relied upon as described above.
Regarding Claim 9:  Jones failed to disclose that the woven fabric of carbon fibers is comprised of --continuous fibers--.
Takano disclose an epoxy prepreg comprising woven carbon fibers, the carbon fibers being continuous ([0108], [0109], and [0124] of Takano).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the continuous fibers of Takano as the fibers of the fiber reinforcement of the fiber-reinforced plastics outer-paneling component of Jones in order to have --continuous carbon fibers--.  One of ordinary skill in the art would have been motivated to have incorporated the continuous fibers of Takano as the fibers of the fiber reinforcement of the fiber-reinforced plastics outer-paneling component of Jones, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781